--------------------------------------------------------------------------------

Exhibit 10.2
 
November 13, 2009
 
Personal and Confidential
 
Mr. Carter J. Ward
58 Spring Valley Ave
Hackensack, NJ 07601
 
Dear Carter,
 
This letter agreement (the “Agreement”) shall confirm the terms of your
employment with Elite Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).

         
1.
Commencing on November 16, 2009, this letter replaces the employment letter
dated July 1, 2009 between you and the Company. You shall continue your position
as Chief Financial Officer (the “CFO”) and shall now become a full time employee
of the Company. Your job responsibilities, as before, shall include, but shall
not be limited to, the following:
         
a.
Leadership of all finance, accounting and financial reporting functions,
including all Company reporting required by the U.S. Securities and Exchange
Commission.
   
b.
Presentation and communication of financial status, forecasts and business plans
to the Board, Financial Institutions, Investors and other entities, as required
to further the financial and commercial objectives of the Company.
   
c.
Any other responsibilities that would be reasonably expected of the position of
CFO of the Company and such other responsibilities as may be assigned to you
from time to time by the Company’s Chief Executive Officer (the “CEO”) and the
Board of Directors of the Company, including work at alternative sites or
facilities.
         
2.
You will report directly to the CEO.
       
3.
You shall receive an annual base salary equal to $125,000.00 which shall be
payable in accordance with the Company’s payroll practices. In addition, you
shall receive quarterly stock payments. The number of shares of restricted stock
(OTCBB: ELTP) issued each quarter shall be calculated as the quotient of the
quarterly amount due of $6,250.00, divided by the average daily closing price of
the Company’s common stock for the quarter just ended. The average daily closing
price is calculated as the simple average of the closing price of each trading
day in the quarter. The closing price shall be as posted on Google, Yahoo, Wall
Street Journal or any similar data source. The stock will be registered on Form
S-8 if deemed appropriate by Elite’s Board or otherwise included on the
Company’s next Form S-1 or equivalent. These stock payments shall be issued
within 30 days after the end each quarter. Regardless of any other activities
and responsibilities, you agree to not knowingly undertake or engage in any
employment, occupation or business enterprise that is directly or indirectly
adverse to the interest of the Company. You shall also be compensated for the
additional time you worked for the Company between August 1, 2009 and November
16, 2009.
       
4.
You may become eligible for cash and/or equity-based awards that may be granted
by the Company in the future, with any such awards to be granted in the
discretion of the Company and the CEO.
       
5.
You shall receive 10 days paid vacation time during each calendar year, and pro
rated for periods of less than a full calendar year; provided, that the timing
and duration of any particular vacation shall not interfere with the business of
the Company or the effective performance of your duties hereunder, as reasonably
determined in good faith by the CEO.
       
6.
Commencing at three months from the original starting day of your job at Elite
(July 1, 2009), you shall be entitled to participate in all health insurance
plans maintained by the Company for its employees, subject to applicable
eligibility requirements; provided nothing in the foregoing shall limit or
restrict the Company’s discretion to amend, revise or terminate any benefit or
plan without your notice or consent.
       
7.
While you are employed by the Company, you agree to devote your best efforts to
the interests of the Company and to not knowingly undertake or engage in any
employment, occupation or business enterprise that is directly or indirectly
adverse to the interest of the Company. You agree to observe in all material
respects any and all rules and policies that the Company may now or hereafter
establish from time to time, governing the conduct of its employees or business.


 
1

--------------------------------------------------------------------------------

 
 

 
8.
You understand and agree that your employment with the Company is terminable at
the will of either the Company or you. You may terminate your employment at any
time with or without notice and the Company has a similar right to terminate
your employment for any reason or no reason. You acknowledge that there have
been no representations or promises made to you that your employment will
continue for a set period of time or that your employment will be terminated
only under particular circumstances. You acknowledge that no representations,
express or implied, may be made that are inconsistent with this policy and no
one at the Company is authorized to make representations, express or implied,
inconsistent with this policy.
       
9.
As a condition to entering into this Agreement and being employed by the Company
you agree to execute and deliver the Proprietary Rights Agreement in the form
attached hereto as Exhibit A (the “Proprietary Rights Agreement”), pursuant to
which you shall agree that, among other things, (a) all Proprietary Information
(as defined in the Proprietary Rights Agreement) disclosed to you by the Company
during your employment with the Company is the exclusive property of the Company
or the party that disclosed or delivered such information to the Company, and
(b) except as otherwise permitted under the Proprietary Rights Agreement, you
shall be prohibited from using or disclosing any such Proprietary Information.
       
10.
This Agreement and the Proprietary Rights Agreement contain the entire
understanding between the Company and you with respect to the subject matter
hereof and thereof. This Agreement may not be extended, varied, modified,
supplemented, or otherwise changed except by written agreement signed by both
you and an authorized officer of the Company. A waiver by the Company of any
right or provision under this Agreement shall not operate or be construed as a
waiver of such right or provision at any other time. If a court of competent
jurisdiction finds a portion of this Agreement unenforceable, such finding shall
not affect enforcement of the other portions of this Agreement. Any portion
found to be unenforceable shall be construed to be reformed to extend as far as
is enforceable. This Agreement shall inure to the benefit of, and may be
enforced by the successor and assigns of, the Company. This Agreement is entered
into under the laws of the State of New York and shall be governed by the laws
of the State of New York. Any lawsuit or legal action or proceeding relating to
this Agreement shall be brought in one of the state of federal courts sitting in
the City and State of New York, and both you and the Company submit to the
jurisdiction of such courts for that purpose.
       
11.
You represent and warrant that you have had a full opportunity to seek legal
advice and representation by an independent counsel of your own choosing in
connection with this Agreement.

 
If you find the foregoing arrangement acceptable and believe that the foregoing
accurately summarizes our understanding, please kindly so indicate by executing
and dating the attached copy of this Agreement in the space provided and
returning a copy to me.

                        Very truly yours,                         Elite
Pharmaceuticals, Inc.                        
By:
 
/s/ Chris Dick
 
            Name: Mr. Chris Dick             Title:   President                
ACCEPTED & AGREED AS OF                            
/s/ Carter J. Ward
 
         
Carter J. Ward
         

 
 
2